Citation Nr: 1440813	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  07-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and mood disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to an increased rating greater than 10 percent for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976, with additional service in the Army reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that increased the Veteran's rating for a right foot disability from 0 to 10 percent, declined to reopen the previously denied claim for service connection for a low back disability, and denied service connection for headaches, bilateral leg pain, and PTSD.

In April 2011, the Veteran testified before the Board at a hearing held via videoconference.  A transcript of the hearing is included in the claims file. 

In an October 2011 determination, the Board reopened the Veteran's back claim and remanded all issues for additional development.  The matter again is before the Board.

The Board notes that the Veteran submitted additional evidence in October 2012, following the issuance of the final supplemental statement of the case (SSOC).  In a subsequent October 2013 statement, the Veteran's representative waived initial consideration of that evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider the newly received evidence.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a back disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a bilateral leg disability that is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has a headache disorder that is etiologically related to a disease, injury, or event in service.

4.  During the entire appellate time period, the Veteran's right foot disability is manifested by symptomatology most consistent with no more than a moderate foot injury.



CONCLUSIONS OF LAW

1.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for a bilateral leg disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

3.  Service connection for a headache disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for a disability rating greater than 10 percent for a right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

By letters dated in December 2005, July 2006, and November 2010, VA fully satisfied the duty to notify provisions.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence and information pertaining to the claims.  He was also advised of the information and evidence that VA would attempt to obtain on his behalf.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  In that regard, records from his reserve service have been associated with the claims file since the time of the October 2011 Board remand.  Records from the Social Security Administration (SSA) were requested, but a response from SSA indicated that no records were found.  Private treatment records have been associated with the claims file, to the extent possible.  In that regard, the Board notes that the Veteran has claimed that he received ongoing treatment for back problems from two private providers, but that both individuals had died and the records destroyed.  The Veteran has at no time otherwise referenced any other outstanding records that she wanted VA to obtain.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations for one or more of the claims in January 2005, February 2010, August 2010, and October 2011.  These opinions were based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the VA examination reports and opinions (read in concert) to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with examinations for his service-connected foot disability in January 2005, February 2010, and October 2011.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

Based on the association of service treatment records, service personnel records, VA treatment records, the attempts to obtain SSA records, the VA examination reports, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2013); 38 C.F.R. § 3.6(a) (2013).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2013).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  

In this case, the Board notes that the Veteran had Reserve service with the Army, but there is no medical evidence to indicate that he was diagnosed with a back, lower extremity, or headache disabilities during this service.  The Board notes that the Veteran's primary contention is that his problems related to the above claims were caused by incidents during his regular period of active service.  He has not alleged that any problems are related to his Reserve service.  As such, no further consideration of the Veteran's Reserve service will be undertaken.  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and other organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with arthritis of the back or lower extremities or an organic disease of the nervous system in service or within one year of discharge.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Back and Bilateral Lower Extremities

With regard to the Veteran's claim for service connection for back and bilateral lower extremity disabilities, the Veteran contends that he hurt his back a number of times in service when completing training duties, beginning in 1973.  He asserts that his current back and bilateral lower extremity problems are due to those incidents.

The Veteran's service treatment records include a January 1973 record, wherein he complained of low back pain.  Straight leg raising was negative.  Heel to toe walking was negative.  The impression was that the problem appeared to be "muscular."  In May 1973, the Veteran complained of upper back pain.  In June 1973, the Veteran complained of low back pain.  In October 1973, the Veteran described of low back pain since December 1972 in basic training.  Another October 1973 record indicated low back pain since January 1973.  In November 1973, the Veteran described pain in the lateral aspect of the lower leg for the previous 2 days, without any trauma other than from running.  The assessment was mild muscle strain.  January 1974 x-rays of the spine were negative.  In January 1975 and March 1975, the Veteran sought treatment for low back pain and was diagnosed with lumbosacral muscle strain.  A March 1975 record noted that there was a problem of pain without physical findings.  In August 1975, the Veteran had right hip pain after falling off a vehicle the previous day and landing on his right buttock and low back.  The assessment was contusion, right low back.  In June 1976, the Veteran complained of knee pains for the past week.  

In May 1979 and September 1985 Reports of Medical History at the time of the Veteran's enlistment in the National Guard, he explicitly denied a history of recurrent back pain.  In August 1989 and June 1992 Reports of Medical History, the Veteran again explicitly denied a history of recurrent back pain.  Contemporaneous medical examinations were normal, in relevant part, other than deep tendon reflexes in the patella bilaterally with reinforcement.  

Post-service VA treatment records reflect that in December 1994, the Veteran had continuing low back pain.  He reported that he had hurt his back several years previously.  There had been pain in his lower spine that was off and on.  The assessment was chronic back pain.  An August 2000 MRI revealed mild lower lumbar degenerative changes.  A May 2001 MRI of the cervical spine showed the presence of spinal stenosis.  The Veteran had injured his cervical spine at work in 1998.  In August 2001, he underwent cervical spine surgery.  In April 2002, the Veteran reported having pains in his legs.  He was prescribed a walking cane.  The Veteran's subsequent VA treatment records include ongoing reports of low back pain and intermittent lower extremity problems.  

On January 2005 VA examination, the Veteran was diagnosed with back pain with radiculopathy.  He claimed that the pain started in 1973 while doing heavy lifting

The Veteran was afforded a VA examination for the spine in February 2010.  The examiner noted review of the claims file and medical records.  The Veteran reported injuring his back in 1973 due to heavy lifting activities and having continued pain in the back until being diagnosed with arthritis in 1990.  Following examination, he was diagnosed with cervical, thoracic, and lumbar degenerative disc disease.  In a contemporaneous examination, the Veteran also was diagnosed with cervical and lumbar disc herniation with radiculopathy.  As to the etiology of these problems, the examiner concluded that it was less likely than not that the disabilities were caused by or the result of military service.  As to etiology, the examiner noted that the Veteran's service treatment records did not document problems with the back at the time of separation, January 1975 x-rays of the back were normal, and the Veteran was not diagnosed with degenerative disc disease until 1990.

In May 2010, the Veteran reported intermittent pain in the left leg and painful / burning sensation in the right foot for the previous 2 months.

During his April 2011 Board hearing, the Veteran claimed that he injured his back and bilateral lower extremities in 1973 at Fort Sill, Oklahoma, due to lifting heavy artillery rounds and jumping on and off vehicles.  

The Veteran was afforded another VA examination in October 2011.  The examiner noted a diagnosis of degenerative disc disease with an onset date of 1972.  The Veteran did not recall a specific injury in service and, instead, contended that the low back problems were "probably due to lifting rounds or I could have fallen off the track, I fell off of a truck and down the steps of the barracks."  The examiner noted review of the claims file and concluded that it was less likely than not that the Veteran's claimed back and bilateral leg disabilities were incurred in or caused by military service.  The rationale for the opinion was that the Veteran complained of low back pain in service, but x-rays were negative.  He also complained of a 1 week history of knee pain, but no diagnosis was made.  There was no noted treatment for the back from 1975 to 2000 and the Veteran had been employed in jobs, such as a truck driver and tool and parts attendant that might likely result in overuse and thereby possibly leading to degenerative disc disease.  Finally, degenerative  disc disease and/or degenerative joint disease could result from overuse, injury, or the aging process.

Thus, the Veteran has current diagnoses of back and bilateral lower extremity disabilities.  As such, the critical question is whether these disabilities had their onset in service or are otherwise related to military service.  Based on the evidence of record, the Board concludes they were not.

In reaching that conclusion, the Board finds the October 2011 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, physical examination, and consideration of the diagnostic testing available.  Further, a complete and thorough rationale was provided for the opinions rendered.  The VA examiner specifically concluded that the back and bilateral lower extremity disabilities were not incurred in or caused by military service.  The examiner noted that in-service complaints of problems could not be associated with an actual disability, that there was no record of treatment for 25 years after service, that the Veteran worked in jobs that could result in overuse and lead to degenerative disc disease, and that the disabilities could have been the result of multiple factors, including overuse, injury, or the aging process.  The above conclusions are fully explained and consistent with the evidence of record.  The Board finds the October 2011 examination report findings to be the most probative evidence of record as to whether the Veteran's back and bilateral leg disabilities were incurred in or are otherwise related to service.

Prior to reaching the above conclusion as to the value of the October 2011 VA examination report, the Board also considered the Veteran's contentions that he experienced ongoing back problems from service and that he sought treatment for back problems shortly after separation from service and intermittently thereafter for many years.  The Board finds these allegations less than credible given his multiple explicit denials of recurrent back pain in the May 1979, September 1985, August 1989, and June 1992 Reports of Medical History.  Had the Veteran been experiencing ongoing back problems and treatment for the same, the Board finds it reasonable to conclude that he would have discussed these problems at the times noted above, particularly given that in those Reports he discussed problems with other body systems.  Moreover, shortly after separation from service, he brought a claim for entitlement to service connection for multiple disabilities, including his foot, abdomen, penis, and blood.  Again, the Board finds it reasonable to conclude that he would have mentioned and/or brought a claim for ongoing back problems at that time had he been experiencing such problems.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  In this case, the Board finds the Veteran's contemporaneous denials of recurrent back pain (and by extension the associated lower extremity problems) to be far more probative than any current assertions made in pursuit of VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain).

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran experienced ongoing back (and associated lower extremity problems) in service or shortly after separation from service.  Rather, the Veteran specifically denied recurrent back pain on multiple occasions over the course of many years after separation from service.  The Board acknowledges that the Veteran reported back problems in service; however, his subsequent explicit denials of ongoing back problems demonstrates that these issues were not chronic in nature.  Regardless of whether the Veteran is purposely mischaracterizing the nature of his back in the years immediately after separation from service or unintentionally doing so, the ultimate conclusion is that any current statements regarding ongoing back and associated bilateral lower extremity problems from service, with ongoing private treatment, are not credible evidence.

As to the Veteran's general contention that his back and bilateral leg disabilities were incurred in or otherwise caused by his military service, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss back and leg pain (to the extent that such reports have not been found to be less than credible).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of back and leg disabilities first diagnosed decades after separation from service, however, the Board concludes that in this case his statements regarding any such link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the October 2011 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiner has medical training, reviewed the history, conducted an examination, and provided a medical opinion supported by a rationale.

As to otherwise granting entitlement to service connection for a bilateral leg disability as secondary to the Veteran's back disability, as service connection is not warranted for the back service connection on a secondary basis is not warranted as a matter of law.

In conclusion, the October 2011 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinions.  The Board finds this the most probative evidence of record and ultimately outweighs the Veteran's lay representations as to the etiology of his disorders.  There is no credible evidence of record that any medical professional has linked the Veteran's current back or bilateral leg disabilities to his military service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.

Headaches

With regard to the Veteran's claim for service connection for headaches, he contends that he has a current headache disability due to military service.  Specifically, he alleges that while completing duties as an assistant driver he would often times bang his head against the driver's hatch in order to complete maneuvers quickly.

The Veteran's service treatment records include an April 1973 report of bilateral frontal headaches radiating to the occipital regions and was diagnosed with muscle contraction headaches.  In June 1975, the Veteran described reported ear aches leading to headaches, for which he was prescribed Tylenol.  In September 1975, the Veteran reported a 3-day history of headaches and dizzy spells after bumping his head.

In May 1979 and September 1985 Reports of Medical History at the time of the Veteran's enlistment in the National Guard, he explicitly denied a history of frequent or severe headaches.  In August 1989 and June 1992 Reports of Medical History, the Veteran again explicitly denied a history of frequent or severe headaches.  Contemporaneous medical examinations were normal.  

In an October 2004 VA treatment record, the Veteran denied headaches and dizziness.  

The Veteran was afforded a VA examination in January 2005.  He reported headaches 2 to 3 times per week that lasted 1 to 2 days, with associated nausea, photophobia, and phonophobia.  The Veteran did not report the time of onset of his headache problems.  The assessment was migrainous type headaches, with intermittent episodes of moderate to severe impairment.

In a March 2005 VA treatment record, the Veteran reported ongoing headaches.  In a September 2005 VA treatment record, the Veteran reported frequent moderate headaches.  In March 2008, August 2008, February 2009, May 2010, and November 2010, however, the Veteran denied headaches during VA treatment.  In January 2010, however, the Veteran described intermittent "migraines."

During his April 2011 Board hearing, the Veteran contended that he incurred numerous headaches in service as a result of banging his head as part of his duties a tank crewman.  Since service, the Veteran asserted that he had experienced migraine headaches on a regular basis.  The Veteran also acknowledged that he had not sought treatment for headaches for many years after separation from service.  

In an August 2011 VA treatment record, the Veteran denied headaches and dizziness.  

The Veteran was afforded a VA examination for his claimed headaches in October 2011.  The examiner noted that the Veteran had not been diagnosed with a headache disorder.  The Veteran asserted that he currently experienced headaches due to bumping his head on military vehicles as he performed maintenance.  These headaches sometimes were throbbing and in the frontal area and other times were generalized and caused blurry vision.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  A CT scan of the head was essentially normal.  The examiner noted review of the claims file and concluded that it was less likely than not that the Veteran's claimed headache disorder was incurred in or caused by military service.  The rationale was that in April 1973 the Veteran reported continuous headaches for 3 years, which would have been prior to entry into service.  In 1975, the Veteran again complained of headaches.  As there was not consistent treatment for headaches noted in the claims file, any headache disability was not aggravated beyond its natural progression by military service.  

Thus, the Veteran has current diagnoses of a headache disorder.  As such, the critical question is whether the headache disability had its onset in service or is otherwise related to military service.  Based on the evidence of record, the Board concludes it was not.

As the Veteran's entrance examination did not note a headache disorder, he will be presumed to have entered service in sound condition with respect to any headache disorder.  38 U.S.C.A. §§ 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the Board notes conflicting evidence as to the existence of a pre-existing headache disorder.  As discussed above, the October 2011 VA examiner concluded that the Veteran had a headache disorder that pre-existed service.  This opinion was based on the Veteran's April 1973 report of a 3-year history of headaches, which would predate his entry into service.  

The above notwithstanding, the Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In light of the foregoing, the Board does not find the Veteran's April 1973 report of a 3-year history of headaches or the reliance of that report by the October 2011 VA examiner to be sufficient to rebut the presumption of soundness on entrance.

To the extent that the Veteran experienced headaches in service, the Board cannot conclude that these headaches represented the onset of his current headache disorder.  There is no medical evidence of record indicating that the onset of the Veteran's headache disorder was in service.  To the extent that the Veteran reports a continuity of headaches from service, the Board finds these representations less than credible given his multiple explicit denials of a history of frequent or severe headaches in the May 1979, September 1985, August 1989, and June 1992 Reports of Medical History.  Had the Veteran been experiencing ongoing headache problems, the Board finds it reasonable to conclude that he would have discussed these problems at the times noted above, particularly given that in those Reports he discussed problems with other body systems.  Moreover, shortly after separation from service, he brought a claim for entitlement to service connection for multiple disabilities, including his foot, abdomen, penis, and blood.  Again, the Board finds it reasonable to conclude that he would have mentioned and/or brought a claim for ongoing headaches at that time had he been experiencing such problems.  See Madden, 125 F.3d at 1481.  In this case, the Board finds the Veteran's contemporaneous denials of frequent and severe headaches to be far more probative than any current assertions made in pursuit of VA compensation benefits.  See Caluza, 7 Vet. App. at 498 (1995).  The Board also finds it potentially significant that in March 2008, August 2008, February 2009, May 2010, and November 2010, the Veteran explicitly denied headaches during VA treatment.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran experienced ongoing headaches from service.  Rather, the Veteran specifically denied frequent or severe headaches on multiple occasions over the course of many years after separation from service.  The Board acknowledges that the Veteran reported headaches in service; however, his subsequent explicit denials of ongoing headache problems demonstrates that these issues were not chronic in nature.  Regardless of whether the Veteran currently is purposely mischaracterizing the nature of his asserted headache problems in the years immediately after separation from service or unintentionally doing so, the ultimate conclusion is that any current statements regarding ongoing headaches from service are not credible evidence.

As to the Veteran's general contention that his headache disorder was incurred in or otherwise caused by his military service, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss headache pain (to the extent that such reports have not been found to be less than credible).  See Washington, 19 Vet. App. at 368.  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of a headache disability first diagnosed decades after separation from service, however, the Board concludes that in this case his statements regarding any such link are not competent evidence.  See Jandreau, 492 F.3d at 1377.

In conclusion, no medical professional has attributed the onset of the Veteran's current headache disorder to his military service.  Indeed, the sole medical opinion of record concludes that the headaches began prior to service and were not aggravated therein.  Moreover, the Board does not find the Veteran's assertions of a continuity of headaches from service to be credible evidence and his statements linking current headaches to military service not to be competent, particularly given the absence of any credible evidence of continuity from service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's service-connected right foot disability has been rated under DC 5284, for foot injuries, other.  38 C.F.R. § 4.71a, DC 5284 (2013).  The Veteran contends that his current 10 percent rating does not adequately compensate him for his right foot disability.  Indeed, the Veteran has specifically requested a 30 percent disability rating for the right foot.

DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5284.

In this case, the Veteran was afforded a VA examination in January 2005.  He reported current pain in the bilateral feet that was 4 out of 10 and sharp in nature.  It was exacerbated by weather and prolonged standing, without any improving symptoms.  He reported flare-ups on a daily basis, lasting 2 to 4 hours and exacerbated primarily by walking.  Due to his foot pain, he used a cane for walking long distances, for uneven surfaces, and occasionally for short distances.  He denied any decrease in range of motion, swelling, heat, or erythema.  Repetitive use would cause a flare-up of pain.  On examination, he had a normal narrow-based gait, but was unable to tiptoe, heel, or tandem walk.  The feet had normal contours and arches and had no noted tenderness or areas of pain.  The diagnosis was fracture of the right foot with residual pain with extensive walking, but no pain at the time of examination.  As such, the examiner assessed the Veteran as having mild to moderate impairment related to pain after walking.

In his July 2006 notice of disagreement, the Veteran reported symptoms that included pain, stiffness, and muscle spasms that affected his ability to walk and sometimes required the use of a cane.  He requested that a 30 percent disability rating be granted.

The Veteran was afforded a VA examination for his right foot in February 2010.  The examiner noted review of the claims file and medical records.  Currently, the Veteran reported constant right foot pain.  The pain occurred while standing or walking, as well as swelling and stiffness at the same time.  The Veteran claimed to have daily flare-ups lasting 1 to 2 days that were precipitated by overuse, prolonged standing, or exertion involving the use of the right foot.  He was able to stand for 15 to 30 minutes, but claimed to be unable to walk more than a few yards.  He did not use any assistive devices.  X-rays showed mild hallux valgus deformity with small bony and soft tissue bunion.  On examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no atrophy of the foot.  The examination of the foot was normal, with normal sensation.  The Veteran had a slow, antalgic gait and used a cane.  The examiner indicated that the cane was used for his chronic back pain.  The diagnosis was fracture of right foot, resolved, with residual pain.  The right foot problems had mild effects on chores and exercise and moderate effects on sports.  

During his April 2011 Board hearing, the Veteran reported constant right foot pain.  He experienced intermittent problems walking and/or putting pressure on the foot.  He was taking pain medication, anti-inflammatories, and had been prescribed a cane.  

The Veteran was afforded a VA examination for his right foot in October 2011.  The examiner noted a diagnosis of degenerative joint disease.  He reported constant right foot pain.  The Veteran had hallux valgus, but no surgery or associated symptoms.  The Veteran did not have Morton's neuroma, hammertoes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or any other foot injury.  There were no associated scars and the Veteran did not have bilateral weak foot.  The Veteran occasionally used a cane.  Functional impairment was not such that the Veteran would be better served with a prosthesis.  X-rays showed bilateral degenerative or traumatic arthritis.  The foot problems affected his ability to work, in that he had difficulty with prolonged standing or walking.  Range of motion testing of the right foot showed inversion to 2 degrees, with pain onset at 2 degrees, and eversion to 5 degrees, with pain onset at 5 degrees.  (Range of motion of the left foot showed inversion to 22 degrees and eversion to 7 degrees.)  There was no further decrease after repetitive motion.  Indeed, range of right foot inversion and eversion improved slightly, to 5 and 7 degrees respectively, on repetitive motion testing.  

Based on the evidence of record, the Board concludes that a rating greater than 10 percent for his right foot disability is not warranted.  With respect to granting an increased rating under DC 5284, the Board notes that the evidence of record fails to establish that the Veteran has a moderately severe right foot disability.  In that regard, the January 2005 VA examiner specifically concluded that the Veteran's complaints demonstrated mild to moderate right foot disability.  The February 2010 VA examiner found that the right foot was normal on examination.  The October 2011 VA examiner found that active inversion was significantly decreased compared to the left foot, but active eversion was within 2 degrees of the left foot and passive range of eversion was the same.  In addition, the February 2010 VA examiner found that the Veteran's right foot problems resulted in at most moderate effects on certain daily activities.  In light of the foregoing, the Board concludes that the Veteran does not warrant a rating greater than 10 percent under DC 5284.

The Board also concludes that a rating greater than 10 percent is not warranted under any other DC.  In that regard, a rating greater than 10 percent would not be warranted under DC 5003 or 5010 for the Veteran's degenerative or traumatic arthritis.  Disabilities under DC 5010 are rated based on the provisions of DC 5003.  A 20 percent rating under DC 5003 would require x-ray evidence of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  In this case, there is no evidence of incapacitating episodes due to the service-connected right foot disability.  Although DC 5003 does not define "incapacitating exacerbations", the term "incapacitating episodes" is used elsewhere in 38 C.F.R. § 4.71a in DC 5243 (2013) for intervertebral disc syndrome.  Significantly, Note 1 of DC 5243 specifically requires bed rest prescribed by a physician and treatment by a physician.  Here, the Veteran reported daily flare-ups of pain during his February 2010 VA examination; however, the examiner concluded that examination of the right foot was normal.  Similarly, the other VA examination reports and VA treatment records did not report any bed rest prescribed by a physician.  There is no evidence or credible contention that the Veteran was prescribed bed rest by a physician for his service-connected right foot disability at any time during the appellate time period.  As such, a 20 percent rating would not be warranted under DC 5003 or 5010.

The Veteran does not have malunion or nonunion of the tarsal or metatarsal bones and, as such, an increased rating under DC 5283 is not warranted.  In addition, the Veteran is not shown to have flatfoot (DC 5276), weakfoot (DC 5277), or clawfoot (DC 5278).  The Veteran does have x-ray evidence of hallux valgus; however, a 10 percent rating is the maximum available under that DC.  See 38 C.F.R. § 4.71a, DC 5280 (2013).  A rating higher than 10 percent is not available for the other DCs relating to the foot.  See 38 C.F.R. § 4.71a, DCs 5279, 5281, 5282 (2013).

As noted previously, additional factors that could provide a basis for an increase have also been considered; however, the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45; DeLuca, 8 Vet. App. at 202.  The Board has considered the Veteran's reports of pain, flare-ups, and other associated symptoms.  While the Board does not doubt that the Veteran has occasional flare-ups, even so, it is not shown that such results in functional loss comparable to a moderately severe disability picture.  As noted above, the Veteran's service-connected right foot disability has at most moderate effects on his daily functioning.  The Veteran's difficulty with extended standing and walking due to pain is fully contemplated in the currently assigned 10 percent rating.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right foot disability.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Extraschedular Considerations 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right foot disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected right foot disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, with respect to his service-connected right foot disability, the Veteran reports pain, stiffness, and muscle spasms that causes difficulty with standing and walking.  The current 10 percent rating under DC 5284 contemplates these and other symptoms.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disabilities on appeal.

Finally, the Board notes the Federal Circuit's recent decision in Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), wherein it held that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, the Veteran's right foot disability is his sole service-connected disability.  As such, further consideration of the Federal Circuit's decision in Johnson is not warranted.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral leg disability is denied.

Entitlement to service connection for headaches is denied.

Entitlement to an increased rating greater than 10 percent for a right foot disability is denied.


REMAND

As to the Veteran's claim for an acquired psychiatric disorder, the Veteran contends that he experienced numerous stressful events in service that have caused his current psychiatric disorder.  Specifically, he asserts that in 1973, while stationed in Fort Sill, Oklahoma, with the Bravo Battery 2nd 18th Field Artillery, he was pulled from an advanced training exercise minutes before the soldiers participating in the exercise were hurt or killed in a motor vehicle accident.  Also while stationed in Fort Sill, he almost drowned in a lake and was rescued by onlookers.  While stationed in Germany, during a training exercise, his sleeping bag caught on fire and he had to be rescued by squad members.  During another training exercise, his gas mask got caught on a turret of a vehicle and he was almost fatally injured.  Also while in Germany, his best friend, Cisco, dropped dead while the two were playing a game of cards.  The Veteran also felt that the general nature of being trained for battle, as well as a number of terrorist attacks that occurred in nightclubs in Europe in the 1970s while he was stationed in Germany, have caused him to experience consistent stressful memories and have contributed to his current psychiatric disorder.  He contends that these events have caused him to experience nightmares and intrusive memories for many years. 

Service treatment records reflect that on December 1972 entrance examination, the Veteran reported that he had a history of nervousness.

In May 1979 and September 1985 Reports of Medical History at the time of the Veteran's enlistment in the National Guard, he explicitly denied a history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  In August 1989 and June 1992 Reports of Medical History, the Veteran again explicitly denied a history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  Contemporaneous medical examinations were normal.  

Post-service VA treatment records reflect that in May 2001, the Veteran began psychiatric treatment at the VA.  He reported feeling increasingly angry and dysphoric regarding his ideas of racial bias and unfairness at work and in his community.  He had insomnia that he blamed on his physical disabilities.  He had fantasies of hurting others.  He was diagnosed with an adjustment disorder with depressed mood.  From February 2002 to January 2004, he received treatment for ongoing severe depression.  However, in October 2004, the Veteran was positively screened for PTSD.  His diagnosis changed to PTSD, chronic, with symptoms including major depression related to pain and physical disability.  The Veteran's initial diagnoses of PTSD with symptoms including major depression, clearly were not made based on a description by the Veteran of his claimed in-service stressors.  Indeed, March 2006 and August 2006 VA treatment records both specifically noted that the Veteran "did not want to talk about any specifics" with regards to his military stressors.  Prior records, such as in March 2005, noted only that the Veteran's PTSD was not combat-related.  

The Veteran was afforded a VA psychiatric examination in August 2010.  The examiner noted review of the claims file and medical records.  The Veteran's reported stressors were that he "almost drowned" while in training at Fort Sill, Oklahoma and that he observed the death of a fellow service member in November 1974 in Butzback, Germany.  Following examination, the examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD, but that he did meet the criteria for major depression.  The examiner did not provide an opinion as to the etiology of the major depression.  

During his April 2011 Board hearing, the Veteran reported that his in-service stressors included nearly drowning during service at Fort Sill in approximately 1973 after getting a cramp while swimming.  He also asserted that a "PFC Alexander" or "Cisco" died in his arms while serving in Europe.  In addition, he claimed that about an hour after he left a PX in Frankfort in 1973 to 1975 that it was blown up.  (In that regard, the Board takes judicial notice that a study titled "Lethal Terrorist Actions against Americans, 1973-1985" and published by the United States Department of State's Threat Analysis Division of the Diplomatic Security Service notes no terrorist incidents in Frankfort, Germany, or indeed anywhere in Europe other than Rome, Italy, Athens, Greece, and Valencia, Spain during the period specified by the Veteran.  Moreover, none of the incidents in these cities were remotely similar to the event described by the Veteran.)  Finally, he claimed that he came close to death in multiple training incidents, including getting his mask caught in the tank's gun turret and almost being cut in half.

The Veteran was afforded a VA psychiatric examination in October 2011.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and diagnosed mood disorder due to chronic pain (a general medical condition) with mixed features.  The examiner noted that the Veteran's first psychiatric diagnosis was adjustment disorder in 2001.  On the next visit, he was diagnosed with major depression linked to his chronic pain issues.  The examiner indicated that an exclusionary category for major depression was symptoms not due to the direct physiological effects of a substance or a general medication condition - such as chronic pain.  As such, the examiner concluded that the diagnosis of major depression was mistaken.  The Veteran first was diagnosed with PTSD in October 2004, without describing the full DSM-IV criteria.  Subsequent treatment with another VA health provider included continued diagnoses of PTSD and major depression, again without discussion of the DSM-IV criteria, but extensive discussion of the Veteran's ongoing pain.  During the course of examination, the Veteran reported several stressors discussed previously, including almost drowning at Fort Sill, Oklahoma, seeing the death of another soldier, and seeing a fellow soldier mutilate a prostitute with a knife.  Finally, the Veteran reported generally multiple incidents of attempted suicide by fellow service members while serving in Germany.  The examiner concluded that the Veteran did not have PTSD, based on a 2-hour interview of the Veteran, review of the claims file and medical records, and that the Veteran did not endorse full DSM-IV criteria for PTSD.  Those who have diagnosed PTSD, the examiner noted, had not fully listed the DSM-IV criteria in their treatment records.  The examiner concluded that it could not be concluded whether the currently diagnosed mood disorder was related to military service without resort to speculation.  The rationale was that although the Veteran sought entitlement to service connection for physical problems within 2 years of separation from service there was no evidence he sought help for or had psychiatric issues for over 20 years after service.  Moreover, there was evidence of an intervening post-service physical injury that also could have affected his psychiatric symptoms.  The examiner also concluded that it would be mere speculation to attempt to link any of the Veteran's past diagnoses (such as PTSD, major depression, or anxiety disorder) to service.  The rationale was that the Veteran refused to give a history of substance use or abuse in or after the military during the current examination, despite the examiner explaining that such reports were needed for the purpose of the exam.  The failure to provide responses precluded any examiner from concluded that it was more likely than not that any psychiatric disorder was related to service.  Even were the Veteran to report such drug or alcohol usage, the examiner concluded that it would still be mere speculation to reach any conclusion as to etiology because the Veteran did not seek psychiatric treatment for more than 20 years after service, despite bringing claims for entitlement to service connection for physical problems shortly after separation.  Moreover, the Veteran did not currently meet the criteria for a diagnosis of PTSD and past diagnoses did not include sufficient documentation of the DSM-IV criteria to rely on such determinations.  Finally, the subsequent onset of pain during post-service work at Anniston Army Depot made determining the etiology of psychiatric problems even more problematic.

Thus, the October 2011 VA examiner diagnosed a mood disorder due to chronic pain.  As discussed above, the Veteran is service-connected for a right foot disability, whose primary symptom manifestation is pain.  It is unclear from the October 2011 VA examiner's opinion whether the mood disorder due to chronic pain was caused or aggravated by the service-connected right foot disability or is solely attributable to other non-service connected orthopedic problems, such as the back, neck, legs, and shoulders.  As such, the Board concludes that an addendum opinion is required as to this aspect of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the October 2011 psychiatric examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file must be made available to and reviewed by the reviewer/examiner.  The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the diagnosed mood disorder due to chronic pain was caused or permanently aggravated beyond its natural progression by the Veteran's service-connected right foot disability.    

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner/reviewer should provide a complete rationale for any opinion provided.

If the examiner/reviewer is unable to offer the requested opinion, it is essential that the examiner/reviewer offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Thereafter, complete any additional development deemed necessary and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last adjudication of the claim.  The Veteran and his representative should be afforded the applicable time period in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


